Title: To Thomas Jefferson from Albert Gallatin, 5 August 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York Augt. 5th 1808
                  
                  I forgot to enclose in my last the letters from Barnstable & Boston respecting the violations of the embargo: they are now enclosed. I have not heard whether the navy departmt. had, after receiving Gen. Dearborn’s & my letter, made any arrangements to send cruising vessels & gun-boats to the northward.
                  The enclosed letter from Mr Woolsey gives a better account of the violations along our northern line than we had yet received; & it is important in other respects, particularly as relates to the force at Montreal & vicinity.
                  Colo. Wynnes complains, in his enclosed letter, of what is in fact the result of Collector Tredwell’s strictness in complying with instructions. I have always feared that North Carolina would be shaken by the embargo; & the nature of their cargoes, all suspicious articles (provisions, naval stores & lumber) renders the general measures adopted to prevent frauds more oppressive than elsewhere. Yet how to discriminate I do not know.
                  I have complied with your directions respecting the Chinese & he has engaged Astor’s vessel to whom we had on general grounds refused permission. Had I had any discretion as to the application itself I would have hesitated; for I apprehend that there is some speculation at bottom; and every deviation from the general rules is considered as favoritism & excites dissatisfaction.
                  On the Spanish business it may be premature to form conjectures in its relations with ourselves & with its probable effect on the conduct of the belligerent powers. I think however that we may take it for granted that the colonies will under any possible result in Spain, be in alliance with England & at war with France during the remainder of the maritime war. Judging of the feelings of our nation by our own we may also safely infer that the cause of a Nation trying to assert its independence will be popular in the United States, & that France will in proportion become still more unpopular. There is one point to which perhaps immediate attention should be paid. It is possible that in the course of events it may very soon become indispensible, to prevent a greater evil, that we should occupy at least that part of Florida which we had claimed vizt: Baton rouge & Mobile: and we ought, I think, to be ready on the spot for such a contingency which, if it takes place, will probably leave no room for delay.
                  With respectful attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               